Citation Nr: 1215121	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, in pertinent part, denied service connection for PTSD.  

During the course of this appeal, the Veteran's claims file was permanently transferred to the RO and Oakland, California; therefore, that RO now has jurisdiction over the claim on appeal.  

The Veteran was scheduled for a November 2011 travel Board hearing.  The record indicates that the Veteran did not attend the scheduled hearing; therefore, his hearing request has been withdrawn.

The Board remanded the case to the RO/AMC for further development in February 2012.  Development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  In an unappealed January 2000 rating decision, the RO denied service connection for PTSD.

2.  Evidence received since the January 2000 rating decision does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the January 2000 rating decision is not new and material; the claim of entitlement for service connection for an acquired psychiatric disorder, to include PTSD is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

A claimant may reopen a finally adjudicated claim by presenting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

VA has met its duty to notify and assist the Veteran in this case.  In a July 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2007 letter also provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denial of service connection.

The Veteran's service treatment records, lay statements, and VA treatment records have been associated with the claims file.  The Board notes that the Veteran has not yet been afforded a VA examination.  38 C.F.R. § 3.159(c)(4) (2011).  However, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c) (2011).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  Based on a review of the claims file, the Board remanded the case so that the Appeals Management Center (AMC) could obtain any outstanding psychiatric treatment records for the Veteran.  In a February 2012 correspondence, the AMC requested that the Veteran identify any facilities where he received inpatient psychiatric treatment, and enclosed an Authorization and Consent Form for the release of that information.  To date, no response has been received by the Veteran.  The Board finds that the RO/AMC fully complied with the directives of the February 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998); see also 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)  The Veteran and his representative have not identified any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Therefore, the Board finds that its duty to assist the Veteran has been met.  



B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the Veteran's claim for service connection for PTSD in an unappealed January 2000 rating decision.  

The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512 (1992).

The last final decision in this case was in January 2000.  The Board notes that the evidence of record at the time of the January 2000 rating decision included the Veteran's service treatment records and VA treatment records dated from 1997 to 1998.  Service treatment records contained no complaints, diagnoses, or treatment related to an acquired psychiatric disability.  VA treatment records dated in 1998 show that the Veteran was seen for diagnosed depression and polysubstance dependence.  The Veteran reported that he witnessed nine of his fellow soldiers killed in an accident in 1961 or 1962, but did not provide further details in regard to his identified stressor.  In the January 2000 rating decision, the RO denied the Veteran's claim for service connection for PTSD because the evidence of record did not show a confirmed diagnosis of PTSD, nor did it establish that a stressful experience occurred.  Thus, the Board finds that new and material evidence in this case must establish a current diagnosis of PTSD etiologically related to a stressful incident in service.  Alternately, because the Veteran's claim as been expanded during the course of this appeal to include any acquired psychiatric disability, the Board finds that the Veteran may reopen his claim with new and material evidence that shows he has a currently diagnosed acquired psychiatric disability which may be etiologically related to service.  

Evidence received subsequent to the January 2000 rating decision includes the Veteran's claim to reopen "any claims for service connection" previously denied by VA, and VA treatment records dated from 2006 to 2007.  This evidence is new in that it has not previously been received or presented.  The Board finds that the additional evidence submitted in this case is new; however, it is not material.  VA treatment records show treatment for physical complaints and note a past medical history of depression treated in 2000 and 2004, but do not reflect any current psychiatric treatment.  

New evidence of record does not show that the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD.  In that regard, the United States Court of Appeals for Veterans Claims (CAVC) held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet.App. 319, 312 (2007).  Additionally, new evidence does not establish a nexus between any claimed psychiatric disorder and the Veteran's period of service.  The Board finds, therefore, that the preponderance of the evidence is against finding that the new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See 38 C.F.R. § 3.156 (2011).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant those claims that the Board has denied in this decision. 








(CONTINUED ON NEXT PAGE)
ORDER

The application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


